Dismissed and Memorandum Opinion filed May 4, 2006








Dismissed and Memorandum Opinion filed May 4, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00870-CV
____________
 
JACQUES JAIKARAN,
Appellant
 
V.
 
ANANT MAUSKAR, Appellee
 

 
On Appeal from the 334th District
Court
Harris County, Texas
Trial Court Cause No. 05-00682
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed April 29, 2005.  The clerk=s record was filed on August 31,
2005.  The reporter=s record was filed on September 8,
2005.  No brief was filed.
On March 21, 2006, appellee filed a
motion to dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).  Appellee=s(s=) motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed May 4, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore.